Name: 2014/226/EU: Council Implementing Decision of 14 April 2014 as regards the extension of the period of entitlement for audiovisual co-productions as provided for in Article 5 of the Protocol on Cultural Cooperation to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part
 Type: Decision_IMPL
 Subject Matter: communications;  Asia and Oceania;  international trade;  international affairs;  cooperation policy
 Date Published: 2014-04-25

 25.4.2014 EN Official Journal of the European Union L 124/25 COUNCIL IMPLEMENTING DECISION of 14 April 2014 as regards the extension of the period of entitlement for audiovisual co-productions as provided for in Article 5 of the Protocol on Cultural Cooperation to the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part (2014/226/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Article 4(1) of Council Decision 2011/265/EU of 16 September 2010 on the signing, on behalf of the European Union, and provisional application of the Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part (1), Having regard to the proposal from the European Commission, Whereas: (1) The Free Trade Agreement between the European Union and its Member States, of the one part, and the Republic of Korea, of the other part (2) (the Agreement) was signed on 6 October 2010. The Protocol on Cultural Cooperation (the Protocol), which is annexed to the Agreement, sets up, in Article 1, the framework within which the Parties cooperate for the facilitation of exchanges regarding cultural activities, goods and services, including in the audiovisual sector. (2) Pursuant to Article 15.10.5 thereof, the Agreement has been provisionally applied in part by Decision 2011/265/EU since 1 July 2011, subject to its conclusion at a later date. (3) Pursuant to Article 3 of Decision 2011/265/EU, Article 5 of the Protocol concerning audiovisual co-productions has been provisionally applied, with the exception of paragraph 2 thereof. (4) In accordance with Article 4(1) of Decision 2011/265/EU, the Commission is to provide notice in writing to Korea of the Union's intention not to extend the period of entitlement for audiovisual co-productions pursuant to Article 5 of the Protocol and in accordance with the procedure set out in Article 5(8) thereof unless, on a proposal from the Commission, the Council agrees four months before the end of such period of entitlement to extend that period. Furthermore, pursuant to Article 4(1) of Decision 2011/265/EU, if the Council agrees to extend the period of entitlement, the obligation to provide notice is to become applicable again at the end of the extended period of entitlement. For the specific purpose of deciding on the extension of the period of entitlement, the Council is to act by unanimity. (5) On 25 September 2013, the Union Domestic Advisory Group set up in accordance with Article 3(5) of the Protocol delivered a favourable opinion on the extension of the period of entitlement, as provided for in Article 5(8)(a) of the Protocol. (6) The Council agrees with the extension of the period of entitlement for audiovisual co-productions to benefit from the respective schemes of the Parties for the promotion of local and regional cultural content as provided for in paragraphs 4, 5, 6 and 7 of Article 5 of the Protocol. (7) This Decision should not affect the respective competences of the Union and the Member States, HAS ADOPTED THIS DECISION: Article 1 The period of entitlement for audiovisual co-productions to benefit from the respective schemes of the Parties for the promotion of local and regional cultural content as provided for in paragraphs 4, 5, 6 and 7 of Article 5 of the Protocol shall be extended for a duration of three years, from 1 July 2014 to 30 June 2017. Article 2 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 14 April 2014. For the Council The President A. TSAFTARIS (1) OJ L 127, 14.5.2011, p. 1. (2) OJ L 127, 14.5.2011, p. 6.